DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kuiper (US Patent Publication Number 2006/0072070 A1) in view of Newman (US Patent Publication Number 2012/0133064 A1) and in further view of Immink (US Patent Publication Number 2008/0239502 A1).
Kuiper teaches as claimed in claim 1, a system comprising (See Figures 1-2): a fluid chamber (6) having an interior surface (10);  a conductive fluid (liquid B) positioned in the fluid chamber and contacting the interior surface at a contact angle (See Figures 1-2); a curable fluid positioned in the fluid chamber and being immiscible with the conductive fluid, the curable fluid (liquid A) having a surface with a shape, the surface of the curable fluid facing the conductive fluid, and the shape of the surface of the curable fluid being dependent on the contact angle of the conductive fluid with the interior surface (See Ɵ1 and Ɵ2 in Figures 1-2); and one or more electrodes (2 and 14) configured to vary a voltage between the conductive fluid and at least one of the one or more electrodes to thereby vary the contact angle and the shape of the surface of the curable fluid. Kuiper fails to teach, a light source configured to at least partially cure the curable fluid when the curable fluid is positioned in the fluid chamber, wherein the system is configured to radiate light to cure or partially cure a portion of the curable fluid. In a related endeavor, Newman teaches a light source (.para. [0006]) configured to at least partially cure the curable fluid when the curable fluid is positioned in the fluid chamber (.para. [0028]), wherein the system is configured to radiate light to cure or partially cure a portion of the curable fluid and 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the system, as taught by Kuiper, with the curable fluid as taught by Newman, for the purpose of providing a way to for continuous curing of contact lenses (.para. [0010]).
Kupier and Newman fail to teach a feedback system configured to allow feedback on optical properties of the surface of the curable fluid that result from the voltage of the one or more electrodes. In a related endeavor, Immink teaches a feedback system configured to allow feedback on optical properties of the surface of the curable fluid that result from the voltage of the one or more electrodes (.para. [0007]; [0022] and [0063])).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the system, as taught by Kuiper and Newman, with the curable fluid as taught by Immink, for the purpose of providing a controllable optical lens system (.para. [0039]).
Kuiper teaches, as claimed in claim 2, wherein the conductive fluid comprises water (.para. [0017]).
Kuiper teaches, as claimed in claim 3, wherein the curable fluid includes at least one of silicone monomers or acrylic monomers (.para. [0069]).
Kuiper teaches, as claimed in claim 4, wherein the one or more electrodes are configured to vary a wettability of the interior surface to thereby vary the contact angle and the shape of the surface of the curable fluid (See Figure1 and 2 angles).

Kuiper teaches, as claimed in claim 7, wherein the conductive fluid is a first conductive fluid; a second conductive fluid is positioned in the fluid chamber; and the curable fluid is sandwiched between the first conductive fluid and the second conductive fluid and has a surface that faces the second conductive fluid (.para. [0038]).
Kuiper teaches, as claimed in claim 8, a method comprising: providing a fluid chamber (6) having an interior surface (10), the fluid chamber including a conductive fluid (liquid B) and a curable fluid therein, the curable fluid (liquid A) having a surface that faces the conductive fluid and that has a shape; varying the shape of the surface of the curable fluid by varying a wettability of the interior surface; and curing or partially curing a portion of the curable fluid (See Figures 1 and 2). Kuiper fails to teach varying the surface shape of a remaining portion of the curable fluid; and applying light to cure or partially cure the remaining portion of the curable fluid. In a related endeavor, Newman teaches subsequent to curing or partially curing a portion of the curable fluid, varying the surface shape of a remaining portion of the curable fluid; and applying light to cure or partially cure the remaining portion of the curable fluid para. [0118] and [0120] steps 2130 and 2140).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the system, as taught by Kuiper, with the curable fluid as taught by Newman, for the purpose of providing a way to for continuous curing of contact lenses (.para. [0010]).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the system, as taught by Kuiper and Newman, with the curable fluid as taught by Immink, for the purpose of providing a controllable optical lens system (.para. [0039]).
Kuiper teaches, as claimed in claim 9, wherein the varying of the wettability of the interior surface includes varying a voltage between the conductive fluid and one or more electrodes (.para. [0021-[0023]).
Kuiper teaches, as claimed in claim 11, wherein the at least partial curing of the curable fluid includes at least partially curing the curable fluid while the curable fluid is positioned within the fluid chamber (.para. [0069]).
Kuiper teaches, as claimed in claim 12, wherein the at least partial curing of the curable fluid includes at least partially curing the curable fluid while the curable fluid is positioned within the fluid chamber (.para. [0069]).
Kuiper teaches, as claimed in claim 13, wherein the curable fluid includes at least one of silicone monomers or acrylic monomers (.para. [0069]).
Kuiper teaches, as claimed in claim 14, wherein: the conductive fluid (liquid B) is a first conductive fluid, a second conductive fluid is positioned in the fluid chamber, and the curable fluid is sandwiched between the first conductive fluid and the second conductive fluid and has a surface that faces the second conductive fluid; and the method further comprises: varying a 
Kuiper teaches, as claimed in claim 15, A method comprising: providing a fluid chamber (6) that is positioned upon at least a portion of an intraocular lens, the fluid chamber including a conductive fluid (Liquid B) and a curable fluid (liquid A) therein, the conductive fluid and the curable fluid being immiscible and being separated at an interface, the curable fluid being in contact with the at least the portion of the intraocular lens (.para. [0026]); varying a shape of the interface by varying a voltage between the conductive fluid and one or more electrodes; and at least partially curing a portion of the curable fluid (liquid A) when the curable fluid is in contact with the at least the portion of the intraocular lens (see Figure 4D).  Kuiper fails to teach varying the surface shape of a remaining portion of the curable fluid; and applying light to cure or partially cure the remaining portion of the curable fluid. In a related endeavor Newman teaches subsequent to curing or partially curing a portion of the curable fluid,varying the surface shape of a remaining portion of the curable fluid; and applying light to cure or partially cure the remaining portion of the curable fluid (.para. [0118] and [0120] steps 2130 and 2140)).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the system, as taught by Kuiper, with the curable fluid as taught by Newman, for the purpose of providing a way to for continuous curing of contact lenses (.para. [0010]).
Kupier and Newman fail to teach receiving feedback, from a feedback system, on optical properties of the surface of the  curable fluid;. In a related endeavor, Immink teaches a receiving feedback, from a feedback system, on optical properties of the curable fluid; (.para. 0007]; [0022] and [0063])).

Kuiper teaches, as claimed in claim 16, wherein the at least partial curing of the curable fluid occurs when the curable fluid is in contact with a surface of the intraocular lens that is in an optical zone of the intraocular lens (See Figure 4a-4d).
Kuiper teaches, as claimed in claim 17, wherein the surface of the intraocular lens is opposite a surface of the intraocular lens that is planar (.para. [0034]).
Kuiper teaches, as claimed in claim 18, wherein the surface of the intraocular lens is opposite, a surface of the intraocular lens includes a lens surface (.para. [0034]).
Kuiper teaches, as claimed in claim 20, wherein the varying of the shape of the interface includes producing at least one of a convex shape, a concave shape, a toric shape, or an aspheric shape for the shape of the interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOURNEY F SUMLAR/            Examiner, Art Unit 2872
18 March 2021

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872